Supplemental Opinion on Denial of Rehearing P. A. Hollingsworth, Justice. Appellant’s petition for rehearing raises two points. First, appellant contends that this case is identical in fact and law to the case of Brown v. Cheney, Commissioner, 233 Ark. 920, 350 S.W.2d 184 (1961), in which we upheld the constitutionality of this same statute, and that we erred therefore in our decision since there is nothing to distinguish this case. We agree with the appellant that this case is indistinguishable and, therefore, we overrule our decision in Brown. In affirming the constitutionality of the same statute in Brown, we stated that juke boxes are frequently used “in dance halls, drinking places, and amusement spots,” giving the legislature the right to require operators to be Arkansas residents. We now feel that this decision is archaic and is not supported by contemporary standards. We no longer agree that imposing a residency requirement on juke box operators bears a reasonable relation to the achievement of any public objective. Although it did not do so expressly, our opinion in Wometco Services v. Gaddy, 272 Ark. 452, 616 S.W.2d 466 (1981) provided the basis for our action today. In Wometco, we acknowledged the State’s ability to regulate business but we stated that the State “may not deprive an individual of his right to conduct lawful business unless . . . such deprivation is reasonably related to the State interests sought to be protected.” In Brown, we stated: “On first impression it might appear that a 'juke box’ is harmless and that its owner should be allowed to play it as a common right. ...” That is the view we adopt today. Appellant’s second contention is that this Court found both subsections (b) and (c) of Ark. Stat. Ann. § 84-2634 (Repl. 1980) unconstitutional, even though the appeal challenged only subsection (b). Both subsections however, require the applicant for a music machine operator’s permit to have been an Arkansas resident for at least one year. Subsection (b) concerns all applicants while subsection (c) addresses partnership or corporation applicants only. If we had found subsection (b) to be unconstitutional and not subsection (c), the result would have been inconsistent. It has long been the rule in Arkansas that it is the duty of this Court to reconcile statutory provisions so as to make them “consistent, harmonious and sensible.” Shinn v. Heath, Director, 259 Ark. 577, 535 S.W.2d 57 (1976); McLeod, Commissioner v. Santa Fe Trail Transp. Co., 205 Ark. 225, 168 S.W.2d 413 (1943); and Cherry v. Leonard, 189 Ark. 869, 75 S.W.2d 401 (1934). Rehearing denied. George Rose Smith, Dudley and Hays, JJ., dissent.